Case 2:21-mj-03253-DUTY Document 1 Filed 07/12/21 Page 1 of 6 Page ID #:1
 Case 2:21-mj-03253-DUTY Document 1 Filed 07/12/21 Page 2 of 6 Page ID #:2



                                AFFIDAVIT
I, Scott Flanigan, being duly sworn, declare and state as

follows:

                       I. PURPOSE OF AFFIDAVIT

             This affidavit is made in support of a criminal

complaint and arrest warrant against Luis Teran BELTRAN

(“BELTRAN”), for a violation of 21 U.S.C. § 841(a)(1)

(distribution of a controlled substance).

             The facts set forth in this affidavit are based upon

my personal observations, my training and experience, and

information obtained from various law enforcement personnel and

witnesses.    This affidavit is intended to show merely that there

is sufficient probable cause for the requested complaint and

arrest warrant, and does not purport to set forth all of my

knowledge of or investigation into this matter.         Unless

specifically indicated otherwise, all conversations and

statements described in this affidavit are related in substance

and in part only.

                      II. BACKGROUND OF AFFIANT

              I am a Special Agent (“SA”) of the Drug Enforcement

Administration (“DEA”), assigned to the Orange County Resident

Office Group 2.    As such, I am an “investigative or law

enforcement officer” of the United States within the meaning of

Title 18, United States Code, Section 2510(7); that is, I am an

officer of the United States who is empowered by law to conduct

investigations of and to make arrests for offenses enumerated in

Title 18, United States Code, Section 2516(1).         I have been a


                                    1
 Case 2:21-mj-03253-DUTY Document 1 Filed 07/12/21 Page 3 of 6 Page ID #:3



DEA SA since December 2009, during which time I have conducted

numerous investigations involving narcotics trafficking.
           In my capacity as a DEA SA, I have received

specialized training on the subjects of narcotics trafficking

and money laundering, and I have been involved in investigations

concerning the possession, manufacturing, distribution, and

importation of controlled substances, as well as the methods

used to finance drug transactions.       I have also had numerous

conversations regarding these subjects with other law

enforcement officers.

           I have employed a variety of investigative techniques

and resources in connection with the aforementioned

investigations, including physical and electronic surveillance,

the analysis of telephone records, and the use of informants and

cooperating sources.      I have also participated and assisted in

undercover operations and planned and executed various arrest

and search warrants.

                   III.    SUMMARY OF PROBABLE CAUSE

           A broker in Mexico provided a DEA confidential source

with a contact phone number for a local associate who could

supply the confidential source with fentanyl.         Based on this

information, a DEA undercover agent purchased approximately

1,000 fentanyl pills from BELTRAN on August 19, 2020.

                   IV. STATEMENT OF PROBABLE CAUSE

           Based on my review of law enforcement reports, my

conversations with other law enforcement agents, and my own

knowledge of the investigation, I am aware of the following:


                                    2
 Case 2:21-mj-03253-DUTY Document 1 Filed 07/12/21 Page 4 of 6 Page ID #:4



     A.    Luis Teran BELTRAN Sells 197.3 Grams of Fentanyl
           (Approximately 1,000 Pills) to a DEA Undercover Agent
           on August 19, 2020
           In August 2020, a DEA confidential source (the “CS”) 1

provided the DEA with information that an individual, later

identified as BELTRAN, was using telephone number (323) 949-1945

to facilitate a transaction for the purchase of fentanyl.           The

CS received this information from a drug broker in Mexico, who

told the CS that the user of telephone number (323) 949-1945

could supply the CS with approximately 1,000 fentanyl pills in

exchange for $4,000.

           During the days leading up to August 19, 2020, a DEA

Special Agent acting in an undercover capacity (the “UC”)

contacted the user of telephone number (323) 949-1945 to

coordinate the purchase of fentanyl pills.        The user of the

phone number and the UC agreed to meet at the Walmart parking

lot located at 8500 Washington Boulevard, Pico Rivera,

California.

           At approximately 1:40 p.m. on August 19, 2020, the UC

arrived at the Walmart parking lot and called the (323) 949-1945

telephone number to confirm the transaction.         At approximately



     1 The CS has been providing information as a confidential
source cooperating with law enforcement since 2005. During that
time, information from the CS has led to the initiation of
multiple investigations, arrests, and seizures of controlled
substances. Information provided by the CS has led to
investigations into multiple Los Angeles based drug trafficking
organizations. Information provided by the CS has proved to be
consistently credible and reliable. The CS has one prior arrest
from 2001 for money laundering and fraud. The CS is currently
working for financial compensation.


                                    3
 Case 2:21-mj-03253-DUTY Document 1 Filed 07/12/21 Page 5 of 6 Page ID #:5



2:10 p.m., the (323) 949-1945 telephone number called the UC and

told him that he was roughly 15 minutes from the location.           At

approximately 2:41 p.m., law enforcement observed an individual,

later identified as BELTRAN, approach the Walmart parking lot on

foot and walk to the UC’s location.       BELTRAN then sold

approximately 1,000 suspected fentanyl pills to the UC in

exchange for $4,000.     During the transaction, BELTRAN told the

UC that BELTRAN would be available to supply additional fentanyl

pills in the future.
           Following the exchange, law enforcement observed

BELTRAN leave the parking lot on foot.        Law enforcement observed

BELTRAN run across Washington Boulevard and cut through an

apartment complex before coming out onto Crossway Drive.           Law

enforcement then observed BELTRAN enter a 2013 blue Cadillac

sedan, bearing license plate number 8MUV843.         Database records

revealed that the Cadillac is registered to BELTRAN.

           Investigators obtained a photograph of BELTRAN using

law enforcement databases.      The UC reviewed BELTRAN’s photograph

and identified the man depicted as the individual who had sold

him fentanyl during the transaction.

           The suspected fentanyl delivered by BELTRAN, with a

gross weight of approximately 197.3 grams, was sent to the DEA

Southwest Laboratory for further analysis.        On September 18,

2020, the laboratory confirmed that the pills tested positive

for fentanyl, with a net weight of 109 grams.




                                    4
 Case 2:21-mj-03253-DUTY Document 1 Filed 07/12/21 Page 6 of 6 Page ID #:6



                             V.   CONCLUSION
           For the reasons described above, there is probable

cause to believe that Luis Teran BELTRAN has committed a

violation of 21 U.S.C. § 841(a)(1) (distribution of a controlled

substance).


Attested to by the applicant in
accordance with the requirements
of Fed. R. Crim. P. 4.1 by
telephone on this ____
                  12th day of
_________,
  July     2021.



THE HONORABLE STEVE KIM
UNITED STATES MAGISTRATE JUDGE




                                    5
